Citation Nr: 1638072	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for left ear hearing loss, evaluated as 10 percent disabling prior to April 16, 2013, and noncompensably rated thereafter.

2.  Entitlement to an increased initial evaluation for peripheral vestibular disorder, evaluated as 10 percent disabling from May 21, 2012, 30 percent disabling from December 31, 2014, and 10 percent disabling from February 1, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1994 until December 2000.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The Veteran filed a VA Form 21-8940 in September 2015 alleging that a total disability rating due to individual unemployability (TDIU) is warranted.  The Veteran claimed to be unemployable due to a combination of dizziness and his service-connected knee disabilities.  The TDIU claim has not yet been adjudicated by the RO.  The Board recognizes that dizziness is a symptom of the peripheral vestibular disorder, a service-connected disability the rating for which is on appeal.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is solely based upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU claim in this case is raised as due to a combination of the Veteran's service-connected disabilities, the Board declines to exercise jurisdiction over the TDIU claim at this time.  Id.; see Rice v. Shinseki, 22 Vet. App. 447 (2009); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The record before the Board includes the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  The Veteran's VBMS file includes records related to a separate appeal as to the matter of an increased evaluation for the service-connected depressive disorder.  While the Veteran did file a VA Form 9 to perfect his appeal of this issue in April 2016, the matter has not yet been certified and officially transferred to the Board for adjudication.  The certification of issues on a VA Form 8 neither confers nor deprives the Board of jurisdiction (see 38 C.F.R. § 19.35 (2015)), but it is a signal that the RO has completed its action regarding the certified issues.  Indeed, since the statement of the case was issued in February 2016, the RO added VA treatment records to the claims file related to the Veteran's depression.  Thus, because the RO appears to be actively processing this appeal, the Board declines to exercise jurisdiction over the claim at this time.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's hearing impairment in his service-connected left ear has been no worse than Level IV.

2.  Prior to December 2014, the Veteran's peripheral vestibular disorder was manifested by dizziness; from December 2014 through January 2015, the Veteran experienced a worsening of this condition resulting in staggering with nausea, vomiting, and falls; and from February 2015 to the present, there is no persuasive indication that such symptoms do not continue to exist.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling prior to April 16, 2013, and a compensable rating thereafter for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.344, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent from May 21, 2012, to December 30, 2014, and in excess of 30 percent from December 31, 2014, to January 31, 2015, for the peripheral vestibular disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).

3.  The criteria for a higher rating of 30 percent from February 1, 2015, for the peripheral vestibular disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate notice regarding his claims in letters dated in August 2011 and August 2012, prior to the May 2012 and June 2013 rating decisions on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), post-service VA and private medical records, as well as records from the Social Security Administration, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Accordingly, the Board will now address the merits of his claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

As an initial matter, while the RO reduced the individual ratings for both hearing loss and peripheral vestibular disorder during the pendency of these increased rating claims, at the time of each rating adjustment the Veteran's compensation payments were not reduced.  Therefore, the provisions at 38 C.F.R. § 3.105(e) are inapplicable.  In this regard, at the time of the June 2013 rating decision, which recharterized the Veteran's bilateral hearing loss as left sided hearing loss and reduced the rating to noncompensable effective April 16, 2013, the Veteran's combined rating remained at 90 percent before and after the date of the reduction and the "amount of compensation payable" was not reduced.  Similarly, at the time of the April 2015 rating decision, which awarded a 30 percent rating for peripheral vestibular disorder, effective December 31, 2014, and then reduced it to 10 percent, effective February 1, 2015, the combined rating remained at 90 percent and the "amount of compensation payable" was not reduced.  See generally VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992) (38 C.F.R. § 3.105(e) does not apply to a proposed reduction in evaluation of individual disabilities where there is no reduction in the amount of compensation payable).  
Hearing Loss

The Veteran was initially awarded service connected for left ear hearing loss, status post middle ear ossicular reconstruction, in December 2002 and a 10 percent rating was awarded.  This rating was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6202-6100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The Veteran's primary disability is related to a blast injury in service.  It is rated as otosclerosis under Diagnostic Code 6202, which instructs the rater to rate the disability under the criteria for hearing impairment, which is rated under Diagnostic Code 6100.  Audiometic testing at the time of the December 2002 rating decision showed puretone threshold average of 81 and speech recognition score of 60 percent in the left ear which corresponded to a Level VII under Table VI.  An exceptional pattern of impairment was demonstrated such that Level VII was demonstrated under Table VIa.  Thus, neither table resulted in a higher numeral.  Applying these values to Table VII resulted in a noncompensable evaluation under Diagnostic Code 6100.  See September 2002 VA audiology report.  The RO, however, provided that "a 10 percent evaluation is assigned based on functional loss characterized by dysequilibrium and nausea."

Following a September 2009 claim for increase, the RO issued an April 2009 rating decision continuing the 10 percent rating assigned for the left ear.  The September 2008 audiometric testing showed puretone threshold average of 96 and speech recognition score of 72 percent which corresponded to a Level VII under Table VI.  An exceptional pattern of impairment was demonstrated such that Level IX was demonstrated under Table VIa.  Thus, Table VIa resulted in a higher numeral.  The Veteran also demonstrated a hearing impairment for VA purposes in the right ear under 38 C.F.R. § 3.385.  The Veteran, however, still did not demonstrate a hearing impairment in the left ear to a degree of 10 percent such that compensation was payable as if both ears were service connected under 38 C.F.R. § 3.383(a)(3).  Thus, only a noncompensable evaluation under Diagnostic Code 6100 was warranted.  The RO provided that "[t]he previous 10 percent evaluation is continued as no change in evaluation is deemed warranted by the current evidence of record." 
The Veteran filed a claim for increase in October 2009.  In a January 2010 rating decision, the RO continued the 10 percent evaluation.  The November 2009 audiometric testing showed puretone threshold average of 100 and speech recognition score of 68 percent in the left ear which corresponded to a Level VII under Table VI.  An exceptional pattern of impairment was demonstrated such that Level X was demonstrated under Table VIa.  Thus, Table VIa resulted in a higher numeral.  The Veteran also demonstrated a hearing impairment for VA purposes in the right ear under 38 C.F.R. § 3.385.  The Veteran also demonstrated a hearing impairment in the left ear to a degree of 10 percent such that compensation was payable as if both ears were service connected under 38 C.F.R. § 3.383(a)(3).   The November 2009 audiometric testing showed puretone threshold average of 34 and speech recognition score of 100 percent in the right ear which corresponded to a Level I under Table VI.  Applying these values to Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  The RO provided that "[b]ased on a review of the medical evidence submitted, we have continued the 10 percent
evaluation, since there is no evidence that [the Veteran's] condition meets the criteria for a higher evaluation based on the specific criteria noted in detail. In this case, the evidence of record does not show audiometric findings, which meet the criteria for a grant of service connection for defective hearing."

The Veteran filed this claim for increase in July 2011.  The May 2012 rating decision on appeal continued the 10 percent rating, although the RO characterized the disability as bilateral hearing loss at that time, taking into consideration the non-service connected right ear under 38 C.F.R. § 4.85(f) (2015).  

In June 2013, at the time of the award of service connection for peripheral vestibular disorder, the RO again referred only to the left ear when characterizing the disability.  The RO also referred to the original award of service connection for hearing loss and explained that the Veteran's "hearing loss did not warrant a compensable evaluation; however, consideration was given to functional loss associated with [his] ear condition.  During this examination, [the Veteran] reported occasional disequilibrium in the morning upon waking and occasional nausea accompanying disequilibrium.  As a result, an evaluation of 10 percent was assigned based on [the Veteran's] reports of disequilibrium and nausea."  The RO recognized that the November 2009 VA examination results demonstrated entitlement to a 10 percent evaluation under Diagnostic Code 6100, and noted that "[a]s a result of the aforementioned audiometric findings, the Rating Decision dated January 25, 2010 assigned a 10 percent evaluation for bilateral hearing loss, which was previously rated as left ear hearing loss status-post middle ear ossicular reconstruction."  The RO noted that "[a]lthough [the August 2011] examination revealed hearing loss that warranted a noncompensable evaluation, the Rating Decision dated May 3, 2012 continued the prior 10 percent evaluation because there
was no evidence of sustained improvement of [the Veteran's] hearing."  The RO then noted that "[t]he August 18, 2011 and April 16, 2013 VA examinations both demonstrate that [the] left ear hearing impairment has improved and no longer warrants a compensable evaluation.  As a result, [the Veteran] no longer meet[s] the criteria for special consideration based on paired organs and compensation cannot be paid for the combination of [his] service-connected left ear and nonservice-connected right ear.  In sum, hearing impairment can only be considered based on [the Veteran's] left ear and a reduction in the evaluation from 10 percent to 0 percent is warranted."  Thus, "[t]he evaluation of left ear hearing impairment is reduced from 10 percent disabling to 0 percent disabling effective April 16, 2013, which is the date the medical evidence demonstrates sustained improvement."  The RO then noted that service connection for peripheral vestibular disorder (claimed as dizziness, vertigo, and pain/earaches) has been established as directly related to military service, with an evaluation of 10 percent assigned from May 21, 2012, the date of receipt of the claim.  

As a point of clarification, the Board notes that a review of the January 2010 rating decision is not before the Board.  Rather, only the May 2012 rating decision to include the June 2013 rating decision is before the Board for appellate review.  The RO essentially performed a reduction in rating under Diagnostic Code 6202-6100 and reevaluated the disability under Diagnostic Code 6202-6100 and Diagnostic Code 6204.  See generally Butts v. Brown, 5 Vet. App. 532, 538   (1993); Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155  (West 2014).  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  Not only must it be determined that an improvement in a disability has actually occurred at the time of the reduction, but it must also be shown that the improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Pursuant to 38 C.F.R. §  3.344 (a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following:  (1) Review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete; (2) The examination must be as full and complete as the examination upon which the original award was based; (3) Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; (4) Ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest; (5) Where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life; (6) If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months). For ratings in effect at the same level for less than 5 years, reexaminations disclosing improvement, physical or mental, in the disability will warrant reduction in the rating. 

The Board notes that the Veteran's 10 percent evaluation was in effect for more than 5 years at the time of the reduction.  As such, the Veteran's case must be viewed in light of the more strict regulations found at 38 C.F.R. §  3.344 (a) and (b).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 3.383(a)(3), hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear warrants compensation for the combination of service connected and nonservice-connected disabilities as if both disabilities were service-connected.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In response to his July 2011 claim for increase, the Veteran was afforded a VA audiological evaluation in August 2011; the examiner reviewed the claims file, and noted the Veteran's history.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
30
30
LEFT
45
55
55
60

Thus, the puretone threshold average was 29 in the right ear and 54 in the left ear at that time.  Speech recognition was 96 percent in the right ear and 76 percent in the left ear.  The examiner confirmed this as sensorineural hearing loss and described the functional impact as interference with communication.  The examiner opined that the Veteran's hearing loss would not preclude him from being employed, but that an environment with reduced background noise may be beneficial.

Because the puretone thresholds in the non-service connected right ear were 26 decibels or greater in at least three frequencies, the criteria are met for disability in the right ear under 38 C.F.R. § 3.385.  Under 38 C.F.R. § 4.85(f), the right ear is assigned a Level I Roman Numeral designation.  Applying the values above as to the service-connected left ear to Table VI results in a Level IV Roman numeral designation for this ear.  Application of these designations to Table VII results in a noncompensable rating.  The Veteran does not demonstrate a hearing impairment in the left ear to a degree of 10 percent such that compensation is payable as if both ears were service connected under 38 C.F.R. § 3.383(a)(3).  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.  The Veteran disagreed with the continuation of the 10 percent rating, noting his use of hearing aids.  See May 2012 notice of disagreement.

The Veteran was again examined in April 2013.  The examiner confirmed the Veteran's use of a hearing aid in the left ear and also noted that he has to ask for repetition.  At that time, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
25
LEFT
40
45
50
55

Thus, at this time, the right ear does not meet the criteria for hearing loss under 38 C.F.R. § 3.385, so the concept of paired organs under § 3.383 does not apply.  As for the left ear, the puretone threshold average was 48 and speech recognition was 88.  Applying these values to Table VI results in a Level II Roman numeral designation.  Application of a Level I designation for the non-service-connected right ear pursuant to § 4.85(f), and a Level II designation for the left ear to Table VII again results in a noncompensable rating.  The readings reported in this evaluation again do not meet the requirements for evaluation as an exceptional pattern of impairment.  Following this examination, the RO revised the rating from 10 percent to noncompensable, effective the date of the April 2013 examination.

The Veteran was again afforded a VA audiological examination in February 2014.  At this time, the Veteran reported that his hearing loss had begun to depress him and that he had to leave a job at a call center due to his inability to hear.  On examination at this time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
25
LEFT
40
45
50
60

Thus, again, the right ear does not meet the criteria for hearing loss under 38 C.F.R. § 3.385, so the concept of paired organs under § 3.383 does not apply.  As for the left ear, the puretone threshold average was 49 and speech recognition was 88.  Applying these values to Table VI results in a Level II Roman numeral designation.  Application of a Level I designation for the non-service-connected right ear pursuant to § 4.85(f), and a Level II designation for the left ear to Table VII again results in a noncompensable rating.  The readings reported in this evaluation again do not meet the requirements for evaluation as an exceptional pattern of impairment.  

Most recently, the Veteran was afforded a VA audiological examination in January 2015.  At this time, the Veteran reported continuing use of a hearing aid since 2012 and that he still cannot hear conversations well and has to ask people to repeat themselves.  He also reported that he cannot use the phone on his left side.  On examination at this time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
30
30
LEFT
45
55
55
60

Because the puretone thresholds in the non-service connected right ear were 26 decibels or greater in at least three frequencies, the criteria are met for disability in the right ear under 38 C.F.R. § 3.385.  The puretone threshold average was 31 in the right ear and 54 in the left ear at that time.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  Under 38 C.F.R. § 4.85(f), the right ear is assigned a Level I Roman Numeral designation.  Applying the values above as to the service-connected left ear to Table VI results in a Level I Roman numeral designation for this ear.  Application of these designations to Table VII results in a noncompensable rating.  The Veteran does not demonstrate a hearing impairment in the left ear to a degree of 10 percent such that compensation is payable as if both ears were service connected under 38 C.F.R. § 3.383(a)(3).  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

There are no additional audiological examinations during the pendency of this claim.  Moreover, the clinical records within the claims file related to the Veteran's hearing loss treatment, confirm functional impairment consistent with that reported to the VA examiners, which includes interference with communication ability and the need for a hearing aid.

The Board finds the August 2011 and April 2013 VA examinations are full and complete and showed sustained improvement such that no entitlement to a compensable rating under Diagnostic Code 6100 is warranted, and subsequent February 2014 and January 2015 VA examinations show that such determination is correct.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, each of the VA examiners discussed the impact of the Veteran's left ear hearing loss on his daily life.  He has difficulty communicating, to include needing people to repeat themselves and exclusively holding the telephone to his right ear.  He also requires the use of a hearing aid and he had to leave a job in a call center due to his hearing impairment.  One VA examiner noted that a job in a place with less noise would be beneficial.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  Even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a rating in excess of 10 percent prior to April 16, 2013, are not met and the criteria for a compensable rating after that date are not met.  The purpose of the rating schedule for audiological disability is to compensate the Veteran for the level of impact of his hearing, which naturally contemplates communication issues such as those described by the Veteran.  The functional impact described by the Veteran was most certainly considered.  However, the audiological evaluations establish that the Veteran's hearing loss does not warrant a rating in excess of the ratings presently assigned.  Thus, the reduction of the rating under Diagnostic Code 6202-6100 effective April 16, 2013 was proper, and the Veteran is not entitled to a compensable rating at any time thereafter.  

Peripheral Vestibular Disorder

The Veteran was awarded service connection for peripheral vestibular disorder by way of the June 2013 rating decision and a 10 percent rating was assigned, effective May 21, 2012.  The RO deemed this as part and parcel to the hearing loss disability and included the rating in the June 2013 supplemental statement of the case.  This is presumably because the rating criteria instruct that the ratings for peripheral vestibular disorder and hearing loss will be separately rated and combined.  See Note following 38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board, therefore, takes jurisdiction over the peripheral vestibular disorder rating on appeal.  The RO issued another rating decision in April 2015, which increased the peripheral vestibular disorder rating to 30 percent, effective December 31, 2014, and then assigned a 10 percent rating, effective February 1, 2015.  As the award of a 30 percent and 10 percent rating occurred simultaneously, no reduction occurred within the meaning of 38 C.F.R. § 3.344.  Rather, the issue before the Board is entitlement a rating in excess of the staged rating currently assigned. 

Diagnostic Code 6204 provides the criteria for rating peripheral vestibular disorders.  The maximum rating under this code is 30 percent and it is warranted for dizziness and occasional staggering.  A 10 percent rating is warranted with only occasional dizziness.  

In May 2012, the Veteran submitted a statement indicating he experiences dizziness, which he felt was connected to his hearing loss.  He also described this as vertigo.  The Veteran was then afforded a VA examination in January 2013.  Peripheral vestibular disorder was diagnosed.  The examiner confirmed that the Veteran's hearing loss and dizziness are residuals of the left ear surgery the Veteran underwent in response to his in-service blast injury.  The Veteran reported episodes of hearing impairment with vertigo more than once weekly, lasting more than twenty-four hours each episode.  There was no report of staggering at that time.  The examiner observed the Veteran as having a normal gait.

A November 2014 VA podiatry consultation notes the Veteran's history as including feeling dizzy the day prior.

Most recently, the Veteran underwent a VA ear conditions examination in December 2014.  At this time, the Veteran reported getting minor dizzy spells four to five times per week, brought on by moving his head or by standing or sitting up.  He gets the sensation that the room is spinning and it generally resolves in fifteen to thirty seconds.  He also reported that in the prior four to five months he had additional severe episodes of dizziness lasting two to five minutes.  These occur once per week or every other week.  He reported that during these episodes, he has a spinning room sensation, nausea and sometimes vomiting and "they cause falls, which is new."  He reported falling four to five times since the severe dizzy episodes began.  The Veteran reported that he was using a cane due to his legs, but has switched to a walker due to the falling from his dizziness.  The examiner noted this condition to impact the Veteran's ability to work because he is a great fall risk.  

December 2014 VA clinical notes related to physical therapy show the Veteran reporting an increase in his vertigo symptoms and a worsening in the prior year, to include three falls.  The notes indicate the Veteran tends to drift while walking.  During the physical therapy session, the Veteran became nauseated and vomited.  A vestibular rehabilitation program was recommended.  In January 2015, he reported to the physical therapist that he was "doing 50% better."  He had not had any falls in the prior month.  During this physical therapy session, he experienced mild nausea.  By February 2015, the Veteran was completing a kinesiology program and he was discharged with a recommendation to start an exercise program.  A September 2015 primary care lists vertigo among the list of active problems, with December 2014 listed as the most recent treatment date.  Records are within the claims file through February 2016 and subsequent to the December 2014 report, there is no indication of dizziness or staggering.  Subsequent to the January 2015 report, there is no indication of nausea or vomiting in any other treatment records.

In sum, the Veteran's peripheral vestibular disorder was consistently noted as manifested by dizziness prior to December 31, 2014.  The Veteran in both his statements related to this appeal, as well as in statements to his treating providers, reported dizziness, but made no claim to have any level of staggering.  In December 2014, however, he indeed reported a recent increase in severity of the dizzy spells with several falls in the months prior.  He reported using a walker at that time due to the instability created by his dizzy spells.  Thus, in December 2014, the Veteran's disability is seemingly manifested by both dizziness and occasional imbalance, which can be likened to occasional staggering.  Thus, the 30 percent rating is indeed warranted at that time, but no earlier, as this level of disability is not within either the clinical records, or the Veteran's statements, prior to this date.  After December 31, 2014, the Veteran's condition was noted as improved at the time of a January 2015 physical therapy report.  He specifically noted that he had not experienced a fall in the prior month.  However, during the physical therapy session, he experienced mild nausea.  In the following month, the Veteran was in a kinesiology program and referred for a VA exercise program.  Thus, the Board is not persuaded that the Veteran's disability is no longer manifested by occasional staggering causing nausea and sometimes vomiting and falls.  Accordingly, the Board finds that the 30 percent rating should be continued.  

Extraschedular Consideration

The Board has considered whether either claim in this case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the service-connected bilateral hearing loss and peripheral vestibular disorder are contemplated by the schedular criteria.  In particular, the Veteran's hearing loss is manifested by difficulty hearing, which naturally causes the effect of interference with communication, the need for hearing aids, and difficulty talking on the phone or in noisy environments.  The Veteran does not describe an impact of his hearing loss that is outside of the realm of the results that would naturally be considered as part and parcel to lost hearing.  The Board also notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Further, the Veteran's peripheral vestibular disorder is manifested by episodes of dizziness and resultant falls, which are contemplated by the dizziness and occasional staggering described in the rating criteria.  It is natural that staggering would occasionally result in a fall, as described by the Veteran.  Because the staggering is considered within the rating criteria, the common effects of that staggering are naturally contemplated.  Therefore, Diagnostic Code 6204 contemplates the effects of the Veteran's peripheral vestibular disorder.  Moreover, the Veteran's complaints of nausea and sometimes vomiting as the results of the dizziness were considered in the determination of the appropriateness of a 30 percent rating and the continuance thereof; there is no medical evidence of record that shows that the nausea and vomiting produce significant impairment such that additional compensation is warranted.  

Because the Veteran is also service-connected for a psychiatric disability, a spine disability, left leg and knee disabilities, tinnitus, a right knee disability and a right middle finger disability, the Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with the combined nature of his disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is adjudicated by the RO, as noted in the Introduction, above.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the extra-schedular analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.

ORDER

Entitlement to an increased evaluation for left ear hearing loss, evaluated as 10 percent disabling prior to April 16, 2013, and noncompensably rated thereafter, is denied.

Entitlement to an increased initial evaluation for peripheral vestibular disorder, evaluated as 10 percent disabling from May 21, 2012, and 30 percent disabling from December 31, 2014, to January 31, 2015, is denied.

Entitlement to an increased initial evaluation of 30 percent for peripheral vestibular disorder from February 1, 2015, is granted subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


